Case: 5:20-cr-00103-DCR-MAS Doc #: 37 Filed: 05/13/21 Page: 1 of 5 - Page ID#: 205




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 CRIMINAL ACTION NO. 5:20-CR-00103-DCR-MAS

 UNITED STATES OF AMERICA                                                       PLAINTIFF


 V.                                MOTION IN LIMINE


 VONNIE J. McDANIELS                                                          DEFENDANT

                                        * * * * *

        The United States moves in limine to exclude evidence of repayments to or

 settlement attempts with Kentucky Bank that occurred after the financial institution

 became aware that the Defendant had submitted a fabricated letter in support of his

 request for loan forbearance. Evidence of efforts to repay the victims of fraud, after the

 fraud is detected, is irrelevant to the Defendant’s earlier state of mind, and thus should be

 excluded under Federal Rules of Evidence 402 and 403.

        Motions in limine allow the Court “to narrow the issues remaining for trial and to

 minimize disruptions at trial.” United States v. Brawner, 173 F.3d 966, 970 (6th Cir. 1999).

 “Such motions serve important gatekeeping functions by allowing the trial judge to

 eliminate from consideration evidence that should not be presented to the jury because it

 would not be admissible for any purpose.” Goldman v. Healthcare Management Systems,

 Inc., 559 F. Supp. 2d 853, 859 (W.D. Mich. 2008) (citing Jonasson v. Lutheran Child and

 Family Servs., 115 F.3d 436, 440 (7th Cir. 1997)). “Motions in limine typically involve
Case: 5:20-cr-00103-DCR-MAS Doc #: 37 Filed: 05/13/21 Page: 2 of 5 - Page ID#: 206




 matters which ought to be excluded from the jury’s consideration due to some possibility

 of prejudice . . . .” Provident Life & Acc. Ins. Co. v. Adie, 176 F.R.D. 246, 250 (E.D. Mich.

 1997); see also Wilson v. Williams, 182 F.3d 562, 566 (7th Cir. 1999) (“Motions in limine

 are designed to avoid the . . . prejudice caused by objections and offers of proof at trial.”).

        The Indictment alleges that on or around April 6, 2020, as part of a request for

 loan forbearance, the Defendant submitted to Kentucky Bank a falsified letter, purporting

 to be from the Commonwealth of Kentucky, which stated that the Commonwealth had

 suspended lease payments at the Defendant’s property due to the COVID-19 pandemic.

 [DE 1: Indictment at ¶ 12.] The United States anticipates the evidence at trial to show

 that Kentucky Bank became suspicious of the letter and sent it to Commonwealth of

 Kentucky officials to verify its legitimacy. When the state officials confirmed that the

 letter did not originate with any Kentucky agency and had been fabricated, law

 enforcement was notified of the attempted fraud.

        It is the United States’s understanding that after detection of the fraud, the

 following transpired: Kentucky Bank initially decided to call the Defendant’s loan; the

 Defendant requested an opportunity to rectify his misconduct; in or around May 2020,

 Kentucky Bank communicated to the Defendant that it would continue the lending

 relationship if he made a $130,000 principal payment immediately and timely monthly

 payments thereafter; and that the Defendant has made those payments as required by the

 parties’ work-out agreement. As set forth below, none of this post-fraud conduct is

 relevant, and it should be excluded.

                                               2
Case: 5:20-cr-00103-DCR-MAS Doc #: 37 Filed: 05/13/21 Page: 3 of 5 - Page ID#: 207




        Under Federal Rule of Evidence 402, “[i]rrelevant evidence is not admissible.”

 And relevant evidence may still be excluded if its probative value is substantially

 outweighed by a danger of unfair prejudice, confusing the issues, or misleading the jury.

 Fed. R. Evid. 403. Evidence of efforts to repay the victim of fraud after that fraud has

 been detected should be excluded as irrelevant under Rule 402. Alternatively, even if

 there is some slight probative value, it is outweighed substantially by a risk of misleading

 the jury and confusing the issues under Rule 403. It is, at its core, a jury nullification

 defense. “A defendant’s intention to repay the victims of fraud is no defense. Likewise,

 subsequent investigations, repayments, or settlement attempts shed no light on whether a

 defendant had a previous intent to defraud. These efforts have at best . . . small probative

 value for the purpose of showing lack of evil intent.” United States v. Carter, 483 F.

 App’x 70, 75 (6th Cir. 2012) (internal quotations and citations omitted); see also United

 States v. Snyder, 789 F. App’x 501, 508-09 (6th Cir. 2019) (affirming exclusion of

 business owner’s repayment of embezzled 401(k) contributions that occurred after

 employees’ discovered the non-payment and complained to the Department of Labor);

 United States v. White, 846 F.3d 170, 178 (6th Cir. 2017) (affirming exclusion of

 evidence of repayment negotiations with fraud victims, citing Carter, and observing that

 “other circuits join the Sixth Circuit in curtailing admission of evidence of post-

 accusation repayment.”).

        The United States respectfully submits that the Court should follow this Sixth

 Circuit precedent, and exclude any evidence of the Defendant’s efforts to make loan

                                               3
Case: 5:20-cr-00103-DCR-MAS Doc #: 37 Filed: 05/13/21 Page: 4 of 5 - Page ID#: 208




 payments to Kentucky Bank after his fraud was detected, as well as any evidence of

 Kentucky Bank’s agreement to continue the lending relationship. Such evidence is

 irrelevant to the Defendant’s earlier state of mind, when he is alleged to have made

 material misrepresentations in the loan origination process, and further material

 misrepresentations in an effort to obtain loan forbearance. Even if that evidence had

 some minimal probative value (and it does not), it is substantially outweighed by the risk

 of jury confusion, and would open the door to the Defendant making “no harm, no foul”

 arguments that are divorced from the elements of the charged offenses. Under Rules 402,

 403, and applicable Sixth Circuit law, this evidence of post-detection repayment should

 be excluded.



                                           Respectfully submitted,

                                           CARLTON S. SHIER, IV
                                           ACTING UNITED STATES ATTORNEY

                                    By:    /s/ Paul McCaffrey
                                           Paul McCaffrey
                                           Assistant United States Attorney
                                           260 W. Vine St., Suite 300
                                           Lexington, KY 40507
                                           Tel: (859) 685-4820
                                           Fax: (859) 233-2533
                                           Paul.McCaffrey@usdoj.gov




                                              4
Case: 5:20-cr-00103-DCR-MAS Doc #: 37 Filed: 05/13/21 Page: 5 of 5 - Page ID#: 209




                               CERTIFICATE OF SERVICE

        On May 13, 2021, I electronically filed this document through the ECF system,

 which will send the notice of electronic filing to counsel of record.


                                            /s/ Paul McCaffrey
                                            Assistant United States Attorney




                                              5
